PeaRsoN, O. J.
We are unable to see any ground upon which the ruling of His Honor can be sustained.
The action is, on the bond of Hassell, as Clerk and Master-in Equity, executed in 1866.
*391The breach assigned is a failure to pay the interest upon'a fund, which according to the special verdict had been in the year 1862, converted by Hassell into Confederate bonds. These ■ bonds had prior to 1866, become entirely worthless. Hassell had filed them in his office, and produced them at the trial, so that in 1866 there was no fund, and as a matter of course his securities for that year are not chargeable. Suppose some other person had been appointed^Clerk and Master [in 1866, would-he and his securities have been liable for a fund which was lost before his appointment ?] [The circumstance that Hassell was re-appointed does not alter the case at all, in respect to ■ the bond of 1866.
Error.
PeR Cubiam. Judgment reversed*..